Per Curiam.

This appeal involves the application of subdivision (37) of section 1-201 and sections 2-326 and 9-102 of the Uniform Commercial Code, effective in New York State as of September 27, 1964.
The appellant herein is assignee of creditors of Mincow Bag Co., Inc., consignee of ladies gloves, handbags and other female accessories, sold on a commission basis in many stores throughout the country. In October of 1964, Mincow entered into an agreement with respondent, Finale Inc., a manufacturer of ladies gloves, whereby Finale would deliver shipments of gloves on consignment, to the stores directly. The gloves were on visible display for sale, and were sold by employees of the various stores. Title remained in Finale and Mincow would receive commissions for having arranged the sales by the store outlets. In the practical workings of the arrangements, Mincow never had physical possession of the goods.
The appellant moved to compel Finale to turn over to him as assignee any merchandise remaining in its possession, which it had previously consigned to Mincow, and any proceeds received by Finale from the sale of merchandise consigned by Finale to Mincow. In the furtherance of this request appellant invokes the aid of the newly effective Uniform Commercial Code.
We hold the sections of the Uniform Commercial Code referred to above and relied upon by the assignee appellant do not fortify his position. The goods were not delivered to a consignee’s place of business “at which he deals in goods of the kind involved there was no firm obligation on the part of Mincow to pay; Mincow never had physical possession of the goods, and until a sale was effected had no interest against which the consignor had to secure itself. The unwary could not have been led into becoming creditors of Mincow based on any ostensible ownership of the merchandise. Furthermore, the *402reliance of appellant on General Elec. Co. v. Pettingell Supply Co. (347 Mass. 631) is misplaced; Pettingell not only had physical possession of the merchandise, it had the power to sell and did sell.
Accordingly, the order of Special Term dated May 14, 1967 denying appellant’s motion should be affirmed, with costs and disbursements, and similarly should be affirmed is that portion of the order granting respondent’s cross motion to compel remittance to it of any proceeds derived by Mincow and of any goods remaining in appellant’s possession as assignee which had been the subject of a consignment to it from Finale.